Case 1:19-cv-03377-LAP Document 41 Filed 07/17/19 Page 1 of 1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
      

eat aba che
AME a EM vie
rat Be bala med SP Tee

ste AG

 

 

VIRGINIA L. GLIUFFRE, ¢
Plaintiff, EN rane erie |
19 Civ. 3377 (LAP)
-against-
ORDER
ALAN DERSHOWIT,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
Pursuant to footnote 5 of his reply brief on the motion to
disqualify [dkt. no. 39], Defendant is directed to file the

Confidential Memorandum under seal for the Court’s in camera

review.
SO ORDERED.
Dated: New York, New York
July I

bute @. Hotkey

LORETTA A. PRESKA
Senior United States District Judge

 

 
